Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00600-CV

                          IN THE MATTER OF D.E., a Child

                From the 386th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2011-JUV-00058
                         Honorable Laura Parker, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 12, 2013.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice